UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 OR For the transition period fromto Commission file number 000-21369 DARWIN RESOURCES, INC. (Exact name of small business issuer as specified in its charter) Delaware 26-1762478 State or other jurisdiction of (IRS Employer Incorporation or organization Identification Number) 2202 N. West Shore Blvd, Suite 200, Tampa, FL (Address of principal executive offices) (Zip Code) (702)448-7113 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting Company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes[ X ]No [ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes [ X ]No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 20,534,655 common shares outstanding as of September 30, 2009. DARWIN RESOURCES, INC. TABLE OF CONTENTS Page Part I — Financial Information Item1 — Financial Statements 1 Balance Sheets as of September 30, 2009 (Unaudited) and December 31, 2008 F-1 Unaudited Statements of Operations for the Nine and Three Months Ended September 30, 2009 and September 30, 2008 F-2 Unaudited Statements of Cash Flows for the Nine Months Ended September 30, 2009 and September 30, 2008. F-3 Notes to Financial Statements F-4 Item2 — Management’s Discussion and Analysis or Plan of Operation 13 Item3 — Quantitative and Qualitative Disclosures About Market Risk 21 Item 4T— Controls and Procedures 21 Part II — Other Information Item1 — Legal Proceedings 22 Item 1A — Risk Factors 22 Item2 — Unregistered Sales of Equity Securities and Use of Proceeds 22 Item3 — Defaults Upon Senior Securities 22 Item4 — Submission of Matters to a Vote of Security Holders 22 Item5 — Other Information 22 Item6 —Exhibits 22 Certification ofOfficers Pursuant to Section 302 Certification of Officers Pursuant to Section 906 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. 1 DARWIN RESOURCES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS
